Exhibit 32 UNITED COMMUNITY FINANCIAL CORP. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of United Community Financial Corp. (the “Company”) on Form 10-Q for the period ending March31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /S/ Gary M. Small /S/ Timothy W. Esson Gary M. Small President and Chief Executive Officer Timothy W. Esson Chief Financial Officer (Principal Executive Officer) (Principal Financial Officer) May 9, 2016 May 9, 2016 A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
